PD-1307-15
                      PD-1307-15                                   COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                 Transmitted 10/2/2015 11:17:22 AM
                                                                   Accepted 10/2/2015 12:23:45 PM
                           NO.                                                      ABEL ACOSTA
                                                                                            CLERK

               IN THE COURT OF CRIMINAL APPEALS
                            TEXAS

REGINALD HUTCHINS                      §
                                       §
VS.                                    §      Case No. 01-14-00333-CR
                                       §
STATE OF TEXAS                         §

             MOTION TO EXTEND TIME TO FILE PDR

TO THE HONORABLE JUSTICES OF THIS COURT:

    Appellant Reginald Hutchins, through counsel, moves the Court to extend
time to file his petition for discretionary review until and including November
2, 2015 and shows:

   1. In cause number 01-14-00333-CR, the First Court of Appeals affirmed
      Mr. Hutchins’ conviction on September 3, 2015. The 30 day deadline
      for filing the petition is October 3, 2015. Rule 68.2(c) of the Texas
      Rules of Appellate Procedure provides that the Court may extend the
      time to file the petition if a motion to extend is filed no later than 15
      days after the last day for filing the petition.

   2. Mr. Hutchins has made no previous request for an extension.

   In view of the foregoing, Mr. Hutchins asks the Court to extend time to file
for 30 days, or up to and including November 2, 2015. This request is made in
the interest of justice and effective assistance of counsel and not for purposes
of delay.

                                       RESPECTFULLY SUBMITTED,




        October 2, 2015
                                        _s/Tonya Rolland McLaughlin
                                        Tonya Rolland McLaughlin
                                        4301 Yoakum Blvd.
                                        Houston, Texas 77006
                                        713-529-8500 office
                                        714-456-2203 fax
                                        tonya@rollandlaw.com
                                        TX SBN 24054176


                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing
was electronically served on the Harris County Assistant District Attorney’s
office on October 2, 2015.

                                        _s/Tonya Rolland McLaughlin
                                        Tonya Rolland McLaughlin